— Order, Supreme Court, New York County (M. Taylor, J.) entered January 7,1981, denying defendant’s motion to sever actions brought by separate plaintiffs and based upon separate transactions, reversed, on the law and on the facts and in the exercise of discretion, without costs, and the motion for severance granted. A single complaint asserts separate malpractice actions arising out of unrelated transactions and involving different plaintiffs. *874The two wholly separate transactions are primarily linked by the fact that the same doctor is charged with malpractice and that the different plaintiffs are represented by the same lawyer. Under the circumstances we think it unnecessary to await the determination of a Trial Judge to decide that a severance is required “[i]n furtherance of convenience or to avoid prejudice”. (CPLR 603.) Concur — Sandler, J. P., Carro, Bloom, Fein and Milonas, JJ.